UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-2209


LAWRENCE ELIOT MATTISON,

                    Plaintiff - Appellant,

             v.

JANIE DEBORAH WILLIS; SHERRY ANN ZAMORA; TIMOTHY MARTIN
O’BOYLE; ADRIANE RACHELLE MAUNEY; EMILY SUZANNE HUNT;
TONYA HENDERSON-STITH; BONNIE LOUISE JONES; BARBARA
TIMMENEY HANNA,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Robert G. Doumar, Senior District Judge. (4:17-cv-00134-RGD-DEM)


Submitted: March 31, 2022                                         Decided: April 13, 2022


Before WILKINSON, WYNN, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lawrence Eliot Mattison, Appellant Pro Se. Benjamin M. Mason, MASON, MASON,
WALKER & HEDRICK, PC, Newport News, Virginia, for Appellee Barbara Timmeney
Hanna.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Lawrence Eliot Mattison appeals the district court’s order denying relief on his Fed.

R. Civ. P. 60(d)(3) motion. We have reviewed the record and find no reversible error.

Accordingly, we affirm the court’s order. Mattison v. Willis, No. 4:17-cv-00134-RGD-

DEM (E.D. Va. Oct. 19, 2021). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                              AFFIRMED




                                            2